Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
“a side flange extending generally perpendicular to the front flange” (applicant did not identify the support in the specification for this feature now added to claim 15, and the examiner cannot find it. In addition to the specification not describing the feature at all, or not describing the feature in the manner required by the Statute, the application drawings do not do so either);
“A packaged tool assembly” (applicant did not identify the support in the specification for this feature of new claim 21, and the examiner cannot find it.);
“a side aperture opening generally perpendicular to the front aperture” (applicant did not identify the support in the specification for this feature of new claim 21, and the examiner cannot find it. In 
“the side aperture of the tool that opens generally perpendicular to the front aperture of the tool” (see above).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-=21 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the claim limitations identified above cannot be properly interpreted given their lack of adequate specification packaged tool assembly is interpreted for purposes of the prior art rejection below as referring to the combination of the disclosed packaging card and tool thereon.
Claim 15 is further indefinite because the “sufficient force” limitation in the last paragraph thereof depends at least in part on the configuration of the tool and/or on how the hook is attached to the tool. Therefore, this limitation still raises the question of whether applicant intends to claim the sub-combination of the card only, or whether applicant intends to claim the combination of the card and the tool. See also the same ground of rejection in the first office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15-18 and 21 are finally rejected under 35 U.S.C. 103 as being unpatentable over Brody (5,649,621). Brody meets most of the features of the claims as described in the previous office action. However, given the features added to claim 15 (as best interpreted given the indefiniteness), Brody may not disclose that the side flange extends generally perpendicular to the front flange. 

Regarding new claim 21 and its dependents, see above. That is to say, prior art items include items that are better supported (based on their shape) from directions that are perpendicular to one another. Among such prior art items are prior art tools having front and side apertures as claimed. It would have been obvious to display these prior art tools using the Brody card (with front and side flanges extending generally perpendicularly so as to match the position of the apertures .  
Claims 19-20 are finally rejected under 35 U.S.C. 103 as being unpatentable over Brody (5,649,621) in view of Webb et al. (2009/0288971). Brody alone may not meet the requirements in the claims that the tool is a utility knife with the specified apertures. Webb shows the missing features. Additionally, Webb shows that the blade aperture of the tool can receive the front flange of a display card for support of the tool. Therefore, it would have been obvious in view of Webb to display  a utility knife on the display card of Brody (modified so as to have generally perpendicular front and side flanges for insertion into front and side apertures of the utility knife) in order to provide a more attractive display or an alternative display for the utility knife.
Claim(s) 15-17 and 21 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pirro et al. (6,202,842). Pirro discloses all of the features of the claims. Thus the claimed packaging card in .
In Fig 1 at least tabs 24 and 26 on the one hand and tabs 28 on the other hand can be described as being generally perpendicular. However, so can tabs 24 and 26 on the one hand and tabs 30 on the other hand. Additionally the same applies to tabs 28 on the one hand and 32 on the other hand. Same for tabs 30 on the one hand and 32 on the other. The claimed front and side flanges can be any two tabs that as indicated above are generally perpendicular to one another.
The claimed tool can be the flashlight most clearly shown in figs 3-4. It has front and side apertures that are generally perpendicular to one another (any two apertures that receive flanges that are perpendicular to one another as indicated above) as best understood.
Independent claim 21 is rejected in similar fashion except that in this case the claimed packaging card is display card 40 in Fig 2. Thus the claimed hook is one of the lower side tabs 60 and 62, or downwardly projecting portions 61 thereof.
Claims 19-20 are finally rejected under 35 U.S.C. 103 as being unpatentable over Pirro et al. (6,202,842) in view of Webb et al. (2009/0288971). Pirro does not disclose that the tool is a utility knife (and therefore does not disclose apertures as claimed with the flanges received in the apertures). On the other hand, Webb is applied as above. Thus it would have been obvious in view of Webb to display a utility knife on the card of Pirro (modified so as to have generally perpendicular flanges inserted into front and side apertures of the utility knife) in order to provide a more attractive display or an alternative display for the utility knife.
Claims 15-21 are finally rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (2009/0288971) in view of Pirro et al. (6,202,842) or Brody (5,649,621). Webb discloses a packaging card (that can be backing card 12) for a tool (utility knife 34), the tool having front and side apertures as claimed, and the packaging card having a front flange (tool engaging portion 32) inserted into the front aperture as also claimed. Thus, what Webb is missing is a side flange extending . 
However, either Pirro or Webb discloses that a tool can be supported and/or retained on a display card by more than one flange inserted into different apertures in the tool body. It would have been obvious in view of either reference to provide a side flange for insertion into the side aperture of the Webb tool in order to provide a more secure packaging and display of the tool (thereby further protecting against inadvertent separation of the tool from the card).
Applicant’s arguments have been considered but are not persuasive for the reasons indicated above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736